Citation Nr: 9925622	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a nasal 
injury, to include a fractured nose.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, a friend, and a social worker


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1966 to 
March 1969.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which in pertinent part denied service connection for 
residuals of a nasal injury and for a Chronic sinus disorder.  
The veteran did not initiate an appeal from in regard to the 
sinus disorder issue.  In August 1997, the Board remanded 
this matter to the RO for further development, to include 
obtaining additional VA and private treatment records, 
obtaining additional information from the veteran, obtaining 
any additional pertinent service records, and, if deemed 
necessary, affording the veteran an VA otolaryngology 
examination.  

By rating decision dated in April 1999, the RO granted a 100 
percent evaluation for PTSD effective from April 1993.  The 
veteran has not disagreed with the effective date assigned.  
This constitutes a full grant of that claim for an evaluation 
in excess of 50 percent for PTSD.  Therefore, the issue of 
entitlement to an increased evaluation for PTSD is no longer 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service medical records reflect no complaints, 
findings, or diagnoses of nasal trauma or other nasal 
problems; his nose was found to be normal on the service 
discharge examination, at which time he denied a history of 
nasal trouble. 

3.  The initial competent, credible evidence of a nasal 
injury is dated more than 20 years after service; nasal 
deformity was shown subsequently.  

4.  The testimony and statements of the veteran and other lay 
witnesses that the veteran incurred in-service injuries to 
his nose, including a fractured nose, and has had continued 
symptomatology after service are not probative or credible in 
the face of the contradictory medical evidence of record.  

5.  The competent, credible, and probative evidence of record 
does not show that the veteran incurred a nasal injury in 
service or that any current nasal disorder is etiologically 
related to service or any incident therein.  


CONCLUSION OF LAW

Residuals of a nasal injury, to include a fractured nose, 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include no evidence of 
complaints, findings, or diagnoses regarding the nose or 
sinuses or any head trauma.  At the February 1969 service 
discharge examination, the examiner reported that clinical 
evaluation of the nose was normal.  A summary of defects and 
diagnoses was noted as dental caries.  On the report of 
medical history, the veteran reported that he did not have 
and had never had trouble with his nose.  

The veteran's service personnel records show that he returned 
from Vietnam on March 29, 1968; that from June 1968 to 
discharge his organization and station were SP PDOC DET PSFC; 
that his last duty assignment and major command were HQ PSF 
6th Army; and that his discharge was effected at the United 
States Army Personnel Center in Oakland, California.  His 
medals and decorations include the Combat Infantryman's 
Badge, the Vietnam Service Medal, the Vietnam Campaign Medal, 
and the National Defense Service Medal.  

When the veteran filed an initial claim or VA disability 
benefits in 1969 he did not identify any disability upon 
which the claim was based or list any private or service 
department medical treatment.  The RO then asked him to 
provide the necessary information but he did not respond.  
The veteran was next heard from in 1993 when he submitted a 
claim for service connection for multiple disabilities 
including residuals of nasal trauma.  

November 1982 to December 1993 treatment records from the 
Public Health Facility at Duck Valley Reservation show that, 
in February 1984, when the veteran sought treatment for an 
unrelated disorder, his nose was noted to be normal. A July 
1985 treatment record shows that the head, eyes, ears, nose, 
and throat were normocephalic and atraumatic.  An August 1985 
blood pressure check record shows that the veteran denied any 
health problems.  

When the veteran was seen in an emergency room in January 
1990, he reported that he had been beaten up by another 
person that morning, that he was unable to walk, and that he 
had had loss of consciousness for two to three minutes.  
Examination of the nose revealed dried blood around the 
nares.  The assessment was altercation, fracture of right 
fibula.  He was seen in the emergency room in June 1990 
reporting that he had been involved in a fight about two 
hours earlier and was hit in the right eye, legs, and ribs 
possibly by boots.  The assessment included acute 
conjunctival hemorrhage; contusion; and laceration to corner 
of right eye which was sutured.  A January 1992 treatment 
record shows that the veteran had again been in a fight and 
sustained several lacerations to his face (left eye, both 
cheeks, left upper lip, and inside upper lip) some of which 
needed sutures.  An examination of the nose in November 1992, 
revealed septal deviation to the right, mild nasal 
congestion, and mild rhinitis.  These treatment records also 
show treatment for cold symptoms, rhinorrhea, upper 
respiratory infections, runny nose, and nasal congestion.  

The veteran was hospitalized by the VA from December 1992 to 
January 1993 for alcohol treatment, during which an 
examination revealed that his nose was flattened and off 
center, secondary to old trauma.  

In treatment records dated from January 1993 to July 1996, S. 
Neff, M.S.W., a VA contract social worker, who counseled the 
veteran regarding his PTSD, referred to the need for a 
statement from another veteran in support of the veteran's 
claim for service connection for residuals of trauma to the 
nose.  Two July 1996 treatment records show that the veteran 
reported that he had had trouble breathing due to dust at 
places of employment such as an alfalfa company and that he 
had had to leave jobs due to this.  

In an April 1993 statement, K.[redacted], stated that the veteran had 
incurred an injury to his nose in service when he was 
assaulted by a group of young men shortly after his return 
from Vietnam.  (It is unclear who K.[redacted] is and how she learned 
of the aforementioned.)  Submitted with this statement was a 
March 1993 letter from L. [redacted].  Mr. S.'s March 1993 letter 
and a June 1996 sworn statement are to the combined effect 
that he witnessed the veteran being assaulted and badly 
beaten by a gang while the veteran was waiting for a city bus 
in San Francisco, California, in 1968 shortly after his 
return from Vietnam.  Mr. [redacted] stated that he was on the last 
bus returning to the Presidio when he observed the veteran 
being assaulted by approximately five people, who had the 
veteran down and were kicking him in the head and body.  Mr. 
[redacted] reported that he met the veteran the next day at the 
hospital and that the veteran had a smashed nose and two 
black eyes.  Mr. [redacted] asserted that the veteran's nose was 
broken during the attack, that he had known the veteran prior 
to service in their hometown, and that the veteran's nose was 
not broken until the night of the "fight."  Mr. [redacted] stated 
that the veteran was stationed at the Presidio at that time 
and was out on pass.  Mr. [redacted] reported that, at the time of 
this incident, he himself was attached to the Letterman 
General Hospital for wounds received in Vietnam.  

March 1993 to January 1994 VA treatment records show that, in 
March 1993, the veteran was referred to the ear nose and 
throat clinic from the outpatient department for follow up of 
a nose fracture.  A September 1993 treatment record reflects 
that the veteran was status postnasal fracture in an 
altercation which occurred in approximately 1970.  
Examination revealed a deviated complex to the right, saddle 
deformity, decreased tip support, some retraction, severely 
beveled septum to the left, and no obvious septal pert which 
was difficult to see well.  The assessment was traumatic 
nasal deformity, recommend septorhinoplasty.  According to a 
January 1994 hospital report the veteran reported that he had 
a history of nasal trauma in 1969 when he was beaten up in 
service.  He stated that he had had complete nasal 
obstruction on the left since that trauma and anosmia which 
began two years after the trauma. Findings on current 
examination included an obvious nasal deformity, with a 
saddle deformity with nasal dorsum deviation to the right and 
slight depression, widened ALA with horizontal nares, and a 
prominent tip ptosis.  The impression/diagnosis was traumatic 
nasal deformity (saddle), nasal obstruction.  

While hospitalized in January 1994, the veteran underwent 
functional septorhinoplasty with conchal cartilage graft and 
the pre- and post-operative diagnoses were traumatic 
nasoseptal deformity.  The indications for the operation were 
that the veteran had been involved in an altercation in 
service in 1969 which resulted in significant trauma to his 
nose; reportedly since that time, in addition to the 
scoliotic nature of this nose, he had had increased nasal 
obstruction, greater on the left side, and increasing 
evidence of a saddle deformity.  The findings were that he 
had a significant saddle deformity with gross deviation of 
his nose to the right.  His upper lateral cartilages were 
displaced inferiorly, causing significant obstruction at the 
nasal valve region.  His nasal septum was completely 
dislocated off of the nasomaxillary crest with an 
invagination of mucosa on the right side extending into the 
left side of the nose.  It was noted that this nasoseptal 
deviation would rate 10 out of 10 on a possible scale.  

At an October 1994 VA examination for non-tuberculosis 
diseases and injuries, the veteran reported that he incurred 
a fractured nose in a fight while stationed at the Presidio 
in San Francisco, California in 1969.  At an October 1994 VA 
examination for "audio-ear disease," the veteran reported 
that he had a prior history of nasal trauma in 1968 when he 
was in an altercation and incurred nasal fracture and damage.  

At the July 1996 personal hearing, the veteran testified that 
in approximately August 1968 (he originally stated 1969 but 
the representative later changed this to 1968), after 
returning from service in Vietnam but while still on active 
duty, his nose was broken when he was attacked by a gang in 
San Francisco, California.  He reported that this happened 
when he was waiting for a military bus to go back to the base 
after drinking at Kay's Bar at 16th and Mission Street in San 
Francisco.  He reported that the gang consisted of about six 
men from Los Angeles who followed him out of the bar or might 
have been in another bar around the corner.  Hearing 
Transcript (Tr.) at 1-7, 16.  The veteran reported that after 
he was attacked the next thing he remembered was waking up in 
his bunk early the next.  He stated that he had a broken nose 
and was bruised and sore, but he had no head or other 
injuries.  Tr. at 8-12.  He reportedly went to Letterman 
General Hospital that day or the next for treatment because 
he could not breathe.  However, he testified that he was not 
treated because he got tired of waiting and left.  He 
reported before going back to the base he visited Mr. [redacted] in 
his hospital room.   Tr. at 12-13.  

The representative and the veteran reported that Mr. [redacted] saw 
the veteran being from a bus he was in and that Mr. [redacted] then 
saw the veteran at Letterman Hospital.  Tr. at 1-2, 12-14.  
The representative reported that Mr. [redacted] was receiving care 
for wounds received in combat, that he had had the side of 
his face blown off, and that he was only able to eat through 
a straw.  The veteran also reported that Mr. [redacted] was in a 
hospital bed and could not get up; however, he went on to 
state that Mr. [redacted] had been at the bar with him the previous 
evening and had seen him being beaten from a bus.  Tr. at 12-
14.  The veteran and the representative also indicated that 
the veteran's mother had written a statement about his broken 
nose and injury and that she stated she knew his nose was 
broken when he returned from service and that he had 
respiratory and breathing problems because of this nose 
injury.  Tr. at 2.  Mr. Neff, the VA contract social worker, 
testified that he had interviewed both the veteran and Mr. [redacted] 
about the attack, and that their stories were consistent and 
they were pretty clear about the inservice incident.  Tr. at 
5.  The veteran's friend, C.[redacted], stated that she did not meet 
the veteran until November 1988, several years after his 
military service.  Tr. at 4.  

The veteran testified that he knew that his nose was broken 
because he could not breathe and it was sitting sideways.  He 
also stated that it did not really bother him until later so 
he did not do anything about it.  Tr. at 3-4, 9-15.  The 
veteran stated that his nose was still broken at discharge.  
Tr. at 2.  The representative asserted that the veteran 
actually healed on his own for a period of time after the 
attack prior to discharge.  Tr. at 4.  The representative 
also asserted that this was a Native American cultural trend 
- once told no or made to wait they do not return.  Tr. at 
17.  Mr. Neff testified that many veterans were sent home 
without treatment, that injured veterans were often just 
given leave due to the influx of casualties from Vietnam, and 
that they were urged to get out of the service after the war, 
and that there would probably not have been any medical 
reports written up.  Tr. at 3-4.  The veteran testified that 
he had not injured or broken his nose since the inservice 
attack.  Tr. at 5, 12.  He stated that his nose continued to 
bother him after discharge, especially when he was working in 
dust.  He reported that several people had told him over the 
years that his nose had been broken, but that none of these 
people was a medical professional.  He testified that he did 
not go to the Indian Health Agency for breathing problems 
that he knew of, but then stated that he did seek such 
treatment about a year after discharge and was just given 
some spray.  The veteran testified that he had never had any 
post-service nasal injuries or been in any fights.  Tr. at 
14-15.  

In a July 1996 statement, a relative, presumably the 
veteran's mother, reported that the veteran's nose was in 
good shape when he entered the service, but that it was all 
bent out of shape and broken when he got out of service.  She 
stated that "he told me what happened" and that the veteran 
told her he could not breathe well.  The veteran's mother 
reported that he had had a job at a seed mill which he had to 
quit because his nose started giving him problems and he had 
sinus problems due to the alfalfa dust.  

In an August 1997 request for information, the RO requested 
that the National Personnel Records Center (NPRC) provide the 
report of investigation or line of duty report for the 
claimed August 1968 attack to support the veteran's claim 
regarding a nasal condition.  In September 1997, the NPRC 
responded that the record did not include a line of duty 
report.  

An April 1997 VA treatment record indicates that the veteran 
underwent nasal surgery in 1994 or 1995, and that he had 
broken his nose in a fight in service in San Francisco.  A 
December 1998 VA hospital discharge summary shows that the 
veteran reported that he had had no sense of taste or smell 
since his brother, mother, and granddaughter died in June and 
July of 1998.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Id at 507; see Collette v. Brown, 82 F.3d 389 
(1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Although the veteran is competent to testify as to his 
inservice experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

The record includes competent medical evidence of a current 
nasal disorder.  There is also evidence that the veteran 
injured his nose in service in the form of the veteran's 
assertions and testimony and statements from a friend and his 
mother.  For the purpose of determining whether the claim is 
well grounded, these evidentiary assertions will be presumed 
to be true.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Finally, the record includes medical evidence linking the 
veteran's nasal deformity and obstruction to the trauma he 
has reported was incurred in service.  As such, the Board 
finds that the claim for service connection for residuals of 
a nasal injury is well grounded.  The Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107. 

It is noted that the Board's August 1997 remand instructed 
the RO to obtain the pre-1982 records from the Public Health 
Facility on the Duck Valley Reservation in Owyhee, Nevada.  
In letters dated in August 1997 and January 1998, the RO 
requested that the veteran report all medical treatment that 
he had received for his nasal condition since service and 
specifically asked him to complete a release of information 
form for Owyhee Public Health Service facility.  The veteran 
returned a completed release of information form for this 
facility, but only authorized release of records dated from 
May 1997 to present.  The RO requested and obtained these 
records.  As the RO had previously requested all records 
dated from January 1968 to present from this facility and as 
the veteran's most recent authorization for release of 
information only covered records dating back to May 1997, the 
Board finds that the RO has met the duty to assist.  The duty 
to assist is not a one way street and the veteran cannot 
passively wait for help in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (aff'd on reconsideration, 1 Vet. App. 406 
(1991)).  Additionally, as the records from this facility 
show no evidence of any nasal disorder from 1982 to the early 
1990's (and some in fact show that the nose was normal), the 
Board finds that an additional attempt to obtain earlier 
records from this facility is not warranted.  

Despite the statements and testimony by the veteran, Mr. [redacted], 
and others, the Board finds that the preponderance of the 
credible and competent evidence shows that the veteran's 
nasal deformity with related abnormalities was not incurred 
in service.  To the extent that 1970 has been reported as the 
date of the injury, the veteran was discharged from service 
in March 1970.

The veteran and Mr. [redacted] have reported that the veteran was 
attacked by a gang and badly beaten during service and that 
this resulted in a nasal injury which included a broken nose.  
However, the service medical and personnel records include no 
evidence whatsoever of a nasal disorder.  Additionally, it 
should be noted that, regardless of whether the veteran went 
to the hospital for the injury and left without treatment 
because he was made to wait, his separation examination 
revealed that his nose was normal and no history of any nasal 
trauma was noted.  In fact the veteran denied having or 
having had nasal problems.  

Mr. [redacted] has stated that he knew the veteran from his hometown 
and that one night when he was on the last bus to the 
Presidio, he observed the veteran being assaulted by several 
people who were kicking him in the head and body.  The Board 
finds it suspect that, if the veteran was being beaten as Mr. 
[redacted] reported, Mr. [redacted] apparently did nothing to aid the 
veteran, such as getting off the bus and calling the military 
or civilian police.  Additionally, Mr. [redacted] has stated that 
when he saw the veteran the next day the veteran had a 
smashed nose and two black eyes.  However, the veteran 
himself testified that other than a broken nose and being 
bruised and sore, he incurred no head or other injuries from 
the beating.  Thus, the veteran's statement conflicts with 
that of Mr. [redacted]  The Board further notes that at the hearing 
it was stated that Mr. [redacted] was receiving hospital care for 
combat wounds that included having side of his face blown 
off, that he was only able to eat through a straw, and that 
he could not get up.  Tr. at 12-14.  In light of this, the 
Board finds it incredulous that he was out drinking the night 
of the claimed beating and took the last bus back to the 
base.  

The extensive medical records on file in this case do not 
reflect any nasal deformity or relevant complaints until 
after the veteran was injured in a fight in June 1990.  
Although at that time findings as to the nose were limited, 
the emergency room report reflects that there was dried blood 
around the nares.  The medical evidence documents that the 
veteran was involved in subsequent fights again sustaining 
head and facial trauma, although specific trauma to the nose 
was not mentioned.  It was not until after these incidents 
that the veteran was finally noted to have a septal deviation 
to the right, mild nasal congestion, and other nasal 
abnormalities.  Thus, the Board finds the veteran's testimony 
that he had been in no fights after service to be untrue and 
to adequately support the finding that he is not a credible 
witness.   

Despite the veteran's mother's statement that the veteran's 
nose was normal when he entered service and that, when he was 
discharged, his nose was bent out of shape and broken, the 
Board finds the negative separation examination and the 
veteran's denial of nasal trouble at that time to be more 
credible and probative.  

Although K.[redacted] asserted that the veteran incurred a nasal 
injury in service when he was assaulted by a group of young 
men, it is not clear who K.[redacted] is or how she came to know such 
facts.  Additionally, although the veteran has asserted that 
other acquaintances told him that his nose was broken, it is 
neither shown nor claimed that any of these people has the 
requisite medical knowledge to make a diagnosis.   

The service medical records include no evidence of a nasal 
injury or disorder and the initial competent evidence of a 
chronic nasal disorder is dated in the early 1990s, more than 
20 years after service.  Prior medical records of February 
1984 and July 1985 show that the veteran's nose was 
unremarkable and atraumatic. The initial credible and 
probative evidence of nasal trauma is in January 1990 when 
the veteran was treated in the emergency room after having 
been beaten up and was noted to have dried blood around the 
nares.  After treatment for injuries sustained in two 
additional fights in June 1990 and January 1992, a November 
1992 treatment provider reported that examination of the nose 
showed septal deviation to the right and mild nasal 
congestion.  Although the veteran testified under oath that 
he had never been in a fight, the evidence of record clearly 
shows that he was beaten up in January 1990 and in fights in 
June 1990 and January 1992.  See Tr. at 14-15.  

Based on the aforementioned, the Board finds that the 
preponderance of the competent, credible, and probative 
evidence is against a finding that the veteran incurred a 
nasal injury, including a nasal fracture, in service.  It is 
noted that the veteran served in combat in Vietnam, however, 
both he and Mr. [redacted] have repeatedly stated that the alleged 
inservice nasal injury occurred in San Francisco after the 
veteran returned from Vietnam.  Therefore, 38 U.S.C.A. 
§ 1154(b) is not for consideration with respect to 
consideration of whether the veteran incurred a nasal injury 
in service.  

The veteran has reported that he has had continued nasal 
problems, such as nasal obstruction, since service.  However, 
there is no competent evidence of a link between any post-
service upper respiratory disorder and any alleged continued 
symptomatology since service.  See Caluza; Savage.  

Although the veteran reports that he has had continued nasal 
disability since service, the competent and probative 
evidence includes no complaints, findings, or diagnoses of a 
chronic nasal disorder for more than 20 years after service.  
The only evidence which provides a link between the veteran's 
current nasal disability and service is the veteran's reports 
of an in-service nasal injury and fractured nose.  However, 
the veteran is not competent to state that his nose was 
broken in service and the preponderance of the credible 
evidence does not show that the veteran incurred a nasal 
injury in service.  As the Court stated in Swann v. Brown, 5 
Vet. App. 229 (1993), an examiner's diagnoses can be no 
better than the facts alleged by the appellant.  Thus any 
medical record references to in-service nasal trauma were 
based upon an inaccurate factual premise and have no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Additionally, mere recordations of the veteran's 
history, as provided by him, are not competent medical 
evidence satisfying the requirement of a nexus to service.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).

The representative has asserted that some of the service 
medical records are missing, as shown by a November 1966 
examination report which was conducted because previous 
records had been lost.  The representative asserts that the 
VA, therefore, has a heightened duty to explain its findings 
and conclusions.  However the veteran has repeatedly asserted 
that his alleged nasal injury occurred after November 1966 in 
1968 or 1969.  

The Board finds that the preponderance of the credible 
evidence of record shows that the veteran did not incur a 
nasal injury in service.  Additionally, there is no competent 
evidence of a chronic nasal disability for more than 20 years 
after service.  Finally, as the preponderance of the evidence 
shows that there was no inservice nasal injury, the record 
includes no competent, probative medical evidence or opinion 
of a nexus between a current nasal disorder and service or 
any reported continuity of symptomatology.  See Swann, 
Reonal, LeShore.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a nose injury and the claim must 
be denied.  


ORDER

Entitlement to service connection for residuals of a nasal 
injury, to include a fractured nose, is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

